Case 1:16-cv-09517-LAK-KHP Document 262-16 Filed 11/08/19 Page 1 of 4




                    EXHIBIT N
     Case 1:16-cv-09517-LAK-KHP Document 262-16 Filed 11/08/19 Page 2 of 4




rl
!l

                                                 'oF
                                           UNANIMOUS WRITTEN CONSENT

                                                 BOARD OF DIRECTORS
                                                                 OF
                                     EBER BROS. WINE AND LIQUOR CORP.


                        The undersigned, being all of the Directors of Eber Bros, Wine And
          Liquor Corp., a New York corporation ( the "Corporation"), hereby consent, pursuant
          to Section 708(b) of the Business Corporation Law of the $tate of New Yorl(, to the
          adoption of the following resolutions:

                          WHEREAS, The Corporation is in default of the payment of
                   certain obligations due to Alexbay, LLC; and

                          WHEREAS, the oulstanding balance due Alexbay, l-LC asi of
                   the date hereof ls in excess of $3,650,000 ("Obligations'); and

                          WHEREAS, the Corporation's Obligations are secured by a
                   security interest in all of its assets, including all of its ownership
                   interest ln Eber Bros. Wine and Liquor Motro, lnc. ("Metro'); and

                           WHEREAS, Alexbay, LLC has notified the Corporation that it irs
                   going to proceed with its rights as the holder of a security interest in
                   the Collateral and is willing to accept all of the ownership of Metro in
                   full satlsfaction of the Obligations (the "Proposed Transfef'); and

                         WHEREAS, the undersigned have met and/or had numerouu
                   conversations regarding the Proposed Transfer and fully discusserJ
                   lhe Proposed Transfer (including but noi limited to discussions orr
                   March 13, 2012, throughout the week of March 13, 2012., May 30,
                   2012 and June 1 ,2012); and

                           WHEREAS, after consideration of the financialstatements anel
                   records of the Corporation and other information deemed relevant by
                   the Board of Directors, lhe Board of Direclors has determlned in gr:od
                   faith that the value of Metro is less than the Obligations owed to
                   Alexbay, LLC; and

                            WHEREAS,            the New York State Supreme Court has
                  determined and ruled in AleXba:r, LLC vs. Eher Bps.Wine end-tlqgel
                  Coro., et al, ($up Ct., Monroe County, lndex No, 2012-19191(May24,
                  2012) that the taking by Alexbay, LLC of the ownership of Eber Bros.
                  Wine & Liquor Metro, lnc. in full satisfaction of the debt due Alexbay,
                  LLC, by lhe Corporation is "Commercially Reasonable" undel New
                  York's Uniform Commercial Code;


                                                                    -1-
                                               CORPORATEUIRECTOR9 CONSEMT-JUN   2012,OOC
         G:IMICROSOFNUKAESERBROTHERE\GENERAL




                                                                                           EB-00001 1 77
Case 1:16-cv-09517-LAK-KHP Document 262-16 Filed 11/08/19 Page 3 of 4




                         NOW, THEREFORE, BE IT

                         RESOLVED, that the Gorporation be, and hereby is, authorized'
               and directed to transfer and delMer to Alexbay all of its ownership
               interest in Metro in full satisfaction of the Corpoiation's Obligations to
               Alexbay, LLC; and be it further

                       RESOLVED, that the Corporation enter into and execute the
               "Agreement for Tumover and Acceptance of Eber Bros. VVine and
               Liquor Metro, lnc., Pursuantto New York Uniform Comrnercial Coden
               in the form attached hereto, and; be it further

                       RESOLVED, that any and all actions heretofore taken by the
               officars of the Corporation acting for and on behalf of the Corporation
               in connection with the Proposed Transfer, the negotiation of the
               Agreement described above and the othertransactions contemplated
               by the foregoing resolutions are hereby ratified, approved and
               conflrrned in their entirety; and be it further

                         RESOLVED, that the appropriate officers of the Corporation
              are hereby authorized, empowered and directed to take all such
              further action and to execute, deliver, certify and file all instruments
              and documents in the name of and on behalf of this Corporation as
              the officers executing the same shall approve as necessary or
              advisable to effectuate and accomplish the purpose of the foregoing
              resolutions and the transactions contemplated thereby.

                        lN WITNESS WHEREOF, the undersigned have executed this Written
    Consent       this ,     J   a_.- day of June, 2012,



                                                                             rector



                                                       Elliott Gumaer, Dlrector




                                                                  _r_
    c:WICROSoFT\rKE\ESERgnOTIIERSIGENERAI   CoRPOMTEOIR€CTOR8 CONgENt_Jl,rll 20120O0




                                                                                       E8-00001 I 7B
Case 1:16-cv-09517-LAK-KHP Document 262-16 Filed 11/08/19 Page 4 of 4



It-,/83!2912    16:14          5482283383                                     E   I^J GUMAER                       PIIGE   O2




                             NQW, THEREFORE, BE IT

                             RESOILVED, that the Corporation be, and herebry ie, authotizad
                  and directed to tranefer and delivor to Alaxh*y all of itu ownorthip
                  interast ln Metm in lullsatbfac.tlon of the Corporatton'B Obli{lation$ to
                  Alexbay, LLC; and be it {urther

                          RE8Ofl-VED, that th€ Corporation enter into and exeoute the
                  "Agruement for Turnover ahd Acceptanco o{ Eber Bros. Wine-and
                  Liquor Metro, lnc., Pureuant to New York Uniform Commercial Gods"
                  in the form attsched hereto, and; be it further

                         RFSOLVED,lhat any and sllactiona heretofor€ taken by ihe
                  officgm of the Corporation aaing for srrd on behalf of tho Corporstion
                 in cnnnecflon wilh tfie Pmposed Transfior, tho nagotiation of the
                 ,\greement describsd above and the otiettraneactions contemplated
                  by the foregolng reeolutlons are hereby ratifiqd, approvod                            and
                  confirmott rr their entircV; and be it furthar

                         RESOLVED, lhat lhe appropriate officers of lhe Corporation
                 are hereby authorized, empoumrod and directed to take all such
                 furlher ection and to execute, delirnr, cerh'U and filo all inctrumorte
                 and documents in thc name of and on behalf uf this Corpordtion as
                 lhe ofiicers executing lhe ssm€ shall epprove a9 nocossary or
                 advieable to effectuate atd eccompllsh the puryoss of the forogolng
                 resolutions end the trangsctions contsmplated thereby.

                            lN Wlfr{ESS WHEREOF, the underrigned have execut€d thir Wriften
                     lhia       ukfiey
      Coneenl                   Q               of Juno, 2012.



                                                                      Eber, Dirsc,tor

                                                                                               I




      awcAoaoFYull(li\lt€RSRoTilGRSI'4tNERAt
                                                                      -2-
                                               cORFonilrErr]fiqoTORf CO,l0EI{T*JuI AI2.mC




                                                                                                   EB-00001 1 79
